Broyles, C. J.
Before the institution of the ease sub judice, R. D. Moore and Lucy I. Moore obtained a judgment and execution against Orrin Roberts. W. A. Moore, Mrs. Mattie Moore Adams, B. G. Moore, J. D. Moore, and R. S. Moore, sui juris heirs at law of R. D. Moore and Lucy I. Moore, basing their action on the above-stated judgment and execution, filed garnishment proceedings directed to the partnership of Roberts & Roberts, *209garnishee. Counsel for the garnishee made a motion to dismiss the case, on the ground that B. D. Moore and Lucy I. Moore, the plaintiffs in judgment and execution, were dead at the time the affidavit and bond were filed and summons of garnishment issued. The court dismissed the case, and on this judgment the plaintiffs assign error. The title to the right of action belonging to the estates of the decedents passed, at their death, not to their heirs, but to the administrators of their estates; and even though there may be no debts and the heirs are all sui juris, they would not be authorized to bring the garnishment proceeding. Brown v. Mutual Life Ins. Co., 146 Ga. 123 (90 S. E. 856), and cit.; Wilson v. Brice, 23 Ga. App. 734 (99 S. E. 385); Moore v. Cox, 54 Ga. App. 207 (187 S. E. 609). The court did not err in dismissing the case.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.